Citation Nr: 0816738	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  94-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating for service-
connected right foot disability (residuals of surgeries of 
the right fifth toe and right second toe) in excess of 0 
percent (noncompensable) from March 17, 1983, and in excess 
of 20 percent from August 18, 1989.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to March 
1983.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran separated from active duty service on March 16, 
1983, and filed his original claim for service connection 
within a year of separation from service.  In a July 1983 
rating decision (issued in August 1983), the RO denied 
service connection for a post-operative right fifth hammertoe 
as a pre-existing congenital condition that was not 
aggravated by service.  At the time of the July 1983 rating 
decision, there were service medical records showing in-
service surgeries and aggravation of foot disorder that were 
not before the RO in 1983.

There is a long procedural history in this case that has been 
outlined in previous Board remands, so will not be repeated 
in full here.  Following several adjudications, a September 
1992 rating decision found clear and unmistakable error (CUE) 
in earlier rating decisions, including the July 1983 rating 
decision, to the extent that they had not awarded service 
connection for the right foot disability effective from March 
17, 1983 (first day after separation from service).  The 
September 1992 rating decision found CUE because the correct 
evidence of in-service surgeries showing in-service 
aggravation of pre-existing right foot disability was not 
before the adjudicator in July 1983, and revised that 
decision to grant service connection for right foot 
disability effective from March 17, 1983 (the first day after 
service separation).  Cf. 38 C.F.R. § 3.156(c) (2007) (when 
service department records existed and were not before the VA 
adjudicator, VA will reconsider the claim, assign an 
effective date based in receipt of the previous service 
connection claim, and assign a retroactive evaluation).  

The veteran entered a timely notice of disagreement to the 
September 1992 assignment of initial rating for the period of 
claim from March 1983.  In an October 1993 statement of the 
case (SOC), the RO essentially denied entitlement to a higher 
staged initial disability rating (characterizing the issue as 
entitlement to a compensable evaluation prior to August 18, 
1989 and to a rating in excess of 10 percent thereafter).  In 
November 1993, the veteran perfected an appeal of the initial 
rating assignment (in disagreeing with the denial of what was 
characterized as an earlier effective date for a compensable 
rating and of a rating in excess of 10 percent).  

Notwithstanding the previous characterization of the issue(s) 
by the RO and the Board (characterizing the issue(s) as 
increased rating and earlier effective date for increased 
rating), the issue currently on appeal is entitlement to a 
higher initial disability rating for service-connected right 
foot disability (residuals of surgeries of the right fifth 
toe and right second toe) in excess of 0 percent 
(noncompensable) from March 17, 1983, and in excess of 20 
percent from August 18, 1989.  Because the effect of the 
September 1992 rating decision's finding of CUE resulted in a 
revision of the July 1983 rating decision to a grant of 
service connection from March 17, 1983 and the initial 
assignment of disability ratings for the period of claim from 
March 17, 1983, the veteran's disagreement has been expressed 
with the initial disability ratings assigned from March 17, 
1983 to the present.  

The net result of various Board decisions and remands and RO 
rating decisions, including the September 1992 CUE rating 
decision and subsequent rating decisions during the appeal 
period that rated the veteran's right foot disability, is the 
creation of a staged initial rating for the entire period of 
claim from March 17, 1983 to the present.  The ratings are 
staged as 0 percent (noncompensable) from March 17, 1983, and 
20 percent from August 18, 1989.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (VA is to consider the entire period of 
initial rating claim to see if the evidence warrants the 
assignment of different ratings for different periods of time 
during these claims a practice known as "staged" ratings). 

In February 1996, the Board remanded the case for additional 
development of the rating claim.  In February 1999, the Board 
again remanded the case for the RO to attempt to provide the 
veteran with an examination for his right foot.  In May 2000, 
the Board remanded the case for further development.  In 
September 2003, the Board remanded the case to the RO, but 
that remand failed to include instructions for compliance 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In August 2005, 
the Board again remanded this claim for additional notice and 
development that included request for service medical records 
in the veteran's possession, identification of and obtaining 
treatment records, additional notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), VA examinations and 
medical opinions, and readjudication that included 
consideration of staged ratings and consideration of whether 
a separate disability rating was warranted for tender scars.  
That notice, development, and readjudication has been 
completed, and the case is again before the Board for 
appellate review. 


FINDINGS OF FACT

1.  For the period of initial rating appeal from March 17, 
1983 to August 18, 1989, the veteran's service-connected 
residuals of surgeries of the right fifth toe and right 
second toe manifested symptoms analogous to not more than 
moderate malunion or nonunion of tarsal or metatarsal bones. 

2.  For the period of initial rating appeal from March 17, 
1983 to August 18, 1989, the veteran's service-connected 
residuals of surgeries of the right fifth toe and right 
second toe have not manifested moderately severe malunion or 
nonunion of tarsal or metatarsal bones, or moderately severe 
residuals of foot injuries.

3.  For the period of initial rating appeal from August 18, 
1989 to January 6, 2007, the veteran's service-connected 
residuals of surgeries of the right fifth toe and right 
second toe have not manifested severe malunion or nonunion of 
tarsal or metatarsal bones, or severe residuals of foot 
injuries.  

4.  For the period of initial rating appeal from January 6, 
2007, the veteran's right fifth toe has been amputated.  

5.  For the period of initial rating appeal from January 6, 
2007, the veteran's service-connected right second toe has 
manifested by subjective complaints of pain, and some 
limitation of motion due to pain and stiffness.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent, but no higher, for service-connected residuals of 
surgeries of the right fifth toe and right second toe have 
been met for the period of claim from March 17, 1983 to 
August 18, 1989.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5279, 5283, 5282, 5284 (2007).

2.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected residuals of surgeries of 
the right fifth toe and right second toe have not been met 
for the period of the claim from August 18, 1989 to January 
6, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5283, 5284 (2007).

3.  The criteria for a separate disability rating of 20 
percent for service-connected residuals of amputation of the 
right fifth toe have been met for the period of the claim 
from January 6, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5172 (2007).

4.  The criteria for a compensable disability rating for 
service-connected residuals of the right second toe have not 
been met for the period of the claim from January 6, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5282, 5283, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
April 2004, December 2005, and February 2007 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided such notice 
pertaining to initial rating claims in a February 2007 
letter, which was followed by a readjudication. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, various VA 
examination reports and medical opinions, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.   The 
Board has remanded this case multiple times for development 
actions that included obtaining service records, VA treatment 
records, VA examinations, and medical opinions.  The 
development actions requested in the August 2005 remand have 
been completed. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and multiple written 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Diagnostic Code 5172 provides a 20 percent disability rating 
amputation of one or two toes (other than the great toe) with 
removal of the metatarsal head.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5279 provides a 10 percent disability rating 
for anterior metatarsalgia (Morton's disease), whether 
unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  
Hammer toe of a single toe is rated noncompensably (0 
percent) disabling.  Unilateral hammer toe of all toes, 
without claw foot, is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

In deciding the veteran's claims, the Board has considered 
the determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether the veteran is entitled to a higher 
rating for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals 
for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
ratings for separate periods based on the facts found during 
the appeal period.  Id. at 126.   

Factual Background

The veteran's service-connected residuals of surgeries of the 
right fifth toe and right second toe have been rated by 
analogy using Diagnostic Code 5283 (malunion or nonunion of 
tarsal or metatarsal bones).  The veteran's service-connected 
right foot disability was initially rated under Diagnostic 
Code 5283, as the most appropriate or most analogous 
Diagnostic Code, until January 6, 2007, when the veteran 
underwent right fifth toe amputation, and use of different 
Diagnostic Codes and separate ratings were required.  
38 C.F.R. § 4.71a.  The veteran has disagreed with the 
initial ratings assigned.  He contends that a compensable (10 
percent or higher) rating should have been assigned from 
March 1983.  

In this case, the service medical record evidence shows that 
in service the veteran had hammertoe of the right foot, for 
which he underwent surgeries for correction of the fifth 
right toe in 1978, and of the second right toe in 1981 
(osteotomy of the second metatarsal and syndactylism of the 
fourth and fifth toes with excision of the base of the 
paroxysmal phalanx of the fifth toe of the right foot).  The 
evidence reflects that the right second toe continued to be 
painful in service, and, following the second surgical 
repair, the right fifth toe became painful. 

A February 1990 VA examination report reflects the veteran's 
report of severe chronic right foot pain since realignment 
surgery during service, specifically that the right second 
toe became painful in service, and, following the second 
surgical repair in service, the right fifth toe also became 
painful.  The veteran also reported that the right second toe 
had been painful ever since service, and currently complained 
of significant pain on weight-bearing and on walking.  
Examination revealed surgical scars of the right foot at the 
second and fifth toes, and moderate tenderness on the dorsal 
portions of the right foot and on the plantar portion to 
direct pressure.  

A May 1999 VA examination report reflects clinical findings 
of tenderness to palpation over the base of the metatarsal 
heads of the fourth and fifth toes, and nontender and well-
healed surgical scar incisions on the dorsal aspect of the 
second, fourth, and fifth toes.  X-rays revealed surgical 
changes about the fifth toe proximal phalanx, and irregular 
resection of the proximal phalanx, and resection at the 
fourth toe.  The veteran continued to complain of foot pain, 
and reported flare-ups during which times he is further 
limited in the ability to ambulate.  

A January 2001 VA examination report reflects the veteran's 
complaints of constant throbbing and pain in the right foot, 
that he wore orthopedic shoes, and that the pain had 
increased in the last two to three years.  Clinical findings 
included well-healed surgical scars on the dorsal aspect of 
the fourth and fifth digit web space of the right foot, and a 
thickened scar over the distal aspect of the second 
metatarsal of the right foot; partially syndactalized fourth 
and fifth digits; pain on palpation over the second 
metatarsal and the lateral aspect of the fifth digit; no 
extensor/flexor contracture or strength of the fourth and 
fifth digits on the right foot; decrease in arch height on 
weight bearing; eversion with resting stance; and the veteran 
walked with an antalgic gait.  X-rays revealed no evidence of 
fracture or dislocation, and fairly good alignment of the 
digits.  The diagnostic assessment was status post multiple 
digital surgeries of the fourth and fifth digits of the right 
foot, with continued significant pain and loss of muscle 
strength to the fourth and fifth digit of the right foot. 

A June 2004 VA examination report reflects clinical findings 
of exquisite tenderness to palpation over the metatarsal 
heads throughout the first and fifth metatarsal heads.  X-
rays showed no acute fracture or dislocation, and showed 
degenerative changes.  The diagnosis was metatarsalgia, 
status post right foot surgery.  The examiner opined that the 
veteran had marked pain, and his symptoms appeared to have 
worsened over the years.  

In January 6, 2007, the veteran was hospitalized for gangrene 
of the right fifth toe, and underwent amputation of the right 
fifth toe. 

A March 2007 VA feet examination report reflects the 
veteran's report of symptoms that include right foot pain and 
lack of endurance, and toe problems; clinical findings that 
were negative for painful motion, tenderness, weakness, or 
other objective evidence; X-ray evidence of absence of fifth 
metatarsal and fifth toe; and a diagnosis of status post 
amputation for osteomyelitis of the fifth toe in the right 
foot. 

A September 2007 VA addendum to the March 2007 VA examination 
report of examination of the right second toe reflects that 
the veteran had some limitation of motion of the right second 
toe, limited by pain and stiffness.  The measures of ranges 
of motion were metatarsal-phalangeal joint dorsiflexion from 
0 to 20 degrees (limited by pain) and plantar flexion from 0 
to 10 degrees (limited by pain); no proximal interphalangeal 
joint dorsiflexion and proximal interphalangeal plantar 
flexion from 0 to 5 degrees (limited by pain); and no distal 
interphalangeal joint dorsiflexion or plantar flexion.

Period from March 17, 1983 to August 18, 1989

After a review of the evidence, the Board finds that, for the 
period of initial rating appeal from March 17, 1983 to August 
18, 1989, the veteran's service-connected residuals of 
surgeries of the right fifth toe and right second toe have 
more nearly approximated moderate malunion or nonunion of 
tarsal or metatarsal bones, as required for a 10 percent 
rating under Diagnostic Code 5283.  The evidence shows that 
during this period of the claim the veteran's symptoms 
included right second and fifth toe pain and tenderness, 
including during flare-ups, and some residual surgical 
changes about the fifth toe proximal phalanx, and irregular 
resection of the proximal phalanx.  For the same reasons, the 
Board finds that the evidence does not demonstrate that 
during this period of the claim the veteran had moderately 
severe malunion or nonunion of tarsal or metatarsal bones, as 
required for a higher 20 percent rating under Diagnostic Code 
5283.  38 C.F.R. § 4.71a.  

The Board also finds that for the period of initial rating 
appeal from March 17, 1983 to August 18, 1989, the veteran's 
service-connected residuals of surgeries of the right fifth 
toe and right second toe manifested symptoms consistent with 
not more than a 10 percent disability rating under any other 
diagnostic code.  For example, during this time the veteran 
experienced right foot pain and tenderness in the area of the 
toes, including during reported flare-ups, which is 
consistent with not more than a 10 percent (maximum 
schedular) rating as analogous to unilateral anterior 
metatarsalgia (Morton's disease) under Diagnostic Code 5279.  
38 C.F.R. § 4.71a.  The Board also finds that the veteran's 
symptoms of hammer toe, which affect the second and fifth 
toe, if rated under the Diagnostic Code for hammer toes, also 
more nearly approximates a 10 percent rating under Diagnostic 
Code 5282, which contemplates unilateral hammer toe of all 
toes.  38 C.F.R. § 4.71a.  The veteran's residuals of 
surgeries of the toes of the right foot more nearly 
approximates moderate residuals of foot injuries, as 
contemplated by a 10 percent rating under Diagnostic Code 
5284, and does not more nearly approximate moderately severe 
residuals of foot injuries, as required for a 20 percent 
disabling.  38 C.F.R. § 4.71a. 

Period from August 18, 1989 to January 6, 2007

For the period of initial rating appeal from August 18, 1989 
to January 6, 2007, the veteran's service-connected residuals 
of surgeries of the right fifth toe and right second toe have 
been rated 20 percent disabling.  After a review of the 
evidence, the Board finds that for this period of claim the 
residuals have not more nearly approximated severe malunion 
or nonunion of tarsal or metatarsal bones, as required for a 
30 percent disabling under Diagnostic Code 5283.  38 C.F.R. § 
4.71a.  For example, the May 1999 X-ray findings revealed 
surgical changes and irregular resection; the January 2001 VA 
X-rays revealed no evidence of fracture or dislocation, and 
fairly good alignment of the digits; and with degenerative 
changes noted on X-ray in June 2004.  

The Board also finds that, for the period of initial rating 
appeal from August 18, 1989 to January 6, 2007, the service-
connected residuals of surgeries of the right fifth toe and 
right second toe have not more nearly approximated severe 
residuals of foot injuries, as required for a 30 percent 
disabling under Diagnostic Code 5284.  
38 C.F.R. § 4.71a.  The evidence reflects the veteran's 
subjective reports of pain and tenderness, but lesser 
symptomatology is indicated by the clinical findings.  The X-
ray evidence well documents the absence of any current 
fracture or dislocation.  In addition, as indicated below, 
not all the veteran's claimed right foot symptoms are 
attributable to service-connected disability; specific 
symptoms and findings have been associated with non-service-
connected hallux valgus deformity, pes planus, cracking and 
tinea pedis due to diabetes, and peripheral neuropathy.  
38 C.F.R. § 4.14. 

Period from January 6, 2007 to Present

For the period of initial rating appeal from January 6, 2007, 
the veteran's right fifth toe has been amputated.  The 
appropriate rating for amputation of a toe is 20 percent 
under Diagnostic Code 5172, which provides a 20 percent 
(maximum) rating for amputation of one toe (or even two 
toes), with removal of metatarsal heads.  38 C.F.R. § 4.71a.  
As this is the maximum schedular rating for amputation of one 
toe, a higher rating is not possible under Diagnostic Code 
5172 for amputation of the right fifth toe. 

For the period of initial rating appeal from January 6, 2007, 
the veteran's service-connected right second toe has 
manifested subjective complaints of pain, and some limitation 
of motion due to pain and stiffness.   Such symptoms do not 
warrant a compensable disability rating.  Considering all 
potentially applicable diagnostic codes, the Board finds that 
a separate rating for right second toe disability alone is 
not demonstrated by the evidence of record, or would violate 
the rule against pyramiding at 38 C.F.R. § 4.14 (both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided).  

The 20 percent rating assigned for the veteran's service-
connected amputation of the right fifth toe (part of the 
disability that with the right second toe was previously 
rated 20 percent disabling) under Diagnostic Code 5172 also 
encompasses even amputation of a second toe; therefore, any 
analogy of the right second toe to amputation for disability 
compensation purposes would violate the rule against 
pyramiding at 38 C.F.R. § 4.14 (the evaluation of the same 
manifestation under different diagnoses are to be avoided).  

The right second toe is shown to have ranges of motion due of 
the metatarsal phalangeal joint toe to 20 degrees in 
dorsiflexion and 10 degrees in plantar flexion (limited at 
that point by pain); the proximal interphalangeal joint with 
no dorsiflexion and 5 degrees in plantar flexion (limited at 
that point by pain); and the distal interphalangeal joint 
with no dorsiflexion and no plantar flexion.  Such limitation 
of motion of a single toe is most analogous to hammer toes of 
a single toe, which warrants a noncompensable (0 percent) 
disability rating under Diagnostic Code 5282.  38 C.F.R. 
§ 4.71a.  

The veteran's hallux valgus deformity, pes planus, and 
painful scarring are demonstrated in both feet, and have not 
been related by competent medical evidence to the service-
connected right foot disability.  Other foot problems of 
peripheral neuropathy, onychomycosis of the digits, and tinea 
pedis are shown to be related to non-service-connected 
disabilities such as diabetes, and have not been related by 
competent medical evidence to the service-connected right 
foot disability.  For example, a March 2007 VA skin 
examination report reflects that the tender scars noted were 
in an anatomical location distinct from the surgery scars, 
were due to skin breakdown and infection caused by the 
veteran's non-service-connected diabetes mellitus and non-
service-connected complication of peripheral neuropathy, and 
that the veteran's long history of substance abuse had made 
his treatment difficult.  

For this reason, such clinical findings and associated 
symptoms may not be considered in rating the service-
connected right foot disability (residuals of surgeries of 
the right fifth toe and right second toe).  See 38 C.F.R. 
§ 4.14 (both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided).  
The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996). 

For this reason also, the Board finds that a separate 
compensable disability rating for the surgical scars is not 
warranted because the evidence does not demonstrate that for 
any period of time residual scars of the veteran's service-
connected right foot disability were tender or painful, or 
manifested any symptoms that would warrant a separate 
compensable disability rating.  The references in the record, 
including clinical findings, that refer to tenderness in the 
area of the scar, upon close examination, reveal tenderness 
to toe or foot beneath the scar, but do not in fact show 
tender or painful scars.  There are interspersed clinical 
findings that specifically find no tender or painful scars.  
The evidence does not support a separate rating for tender or 
painful scar, and such a separate rating would violate the 
rule against pyramiding both because it would be rating the 
underlying toe and foot pain and tenderness, for which 
compensation has already been granted, and would also be 
attributing foot tenderness that is due to non-service-
connected disorders to the service-connected scar residual.  
38 C.F.R. § 4.14. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the 
severity of this disability.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).




ORDER

For the period of initial rating appeal from March 17, 1983 
to August 18, 1989, a 10 percent rating for the veteran's 
service-connected residuals of surgeries of the right fifth 
toe and right second toe is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

For the period of initial rating appeal from August 18, 1989 
to January 6, 2007, an initial disability rating in excess of 
20 percent for the veteran's service-connected residuals of 
surgeries of the right fifth toe and right second toe is 
denied.  

For the period of initial rating appeal from January 6, 2007, 
a disability rating in excess of 20 percent for the veteran's 
service-connected amputation of the right fifth toe is 
denied.  

For the period of initial rating appeal from January 6, 2007, 
a compensable disability rating for the veteran's service-
connected residuals of surgery of the right second toe is 
denied.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


